Name: Commission Regulation (EC) No 1409/2004 of 2 August 2004 amending Regulation (EC) No 1159/2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96
 Type: Regulation
 Subject Matter: trade policy;  Europe;  trade;  plant product
 Date Published: nan

 3.8.2004 EN Official Journal of the European Union L 256/13 COMMISSION REGULATION (EC) No 1410/2004 of 2 August 2004 amending Regulation (EC) No 1185/2004 opening a standing invitation to tender for the export of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1185/2004 (2) opens a standing invitation to tender for the export of 1 000 000 tonnes of rye held by the German intervention agency. (2) As the invitation to tender has been opened for exports to all third countries, the procedure for releasing the export security should be simplified. (3) In the current market situation the standing invitation to tender should be amended to take account of the oldest lots available. (4) Regulation (EC) No 1185/2004 should be amended as a result. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1185/2004 is hereby amended as follows: 1. Article 8(2), second and third paragraphs, and Article 8(3) are deleted. 2. Annex I is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Point 1 of Article 1 shall apply from 1 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 271, 21.10.2003, p. 78. (2) OJ L 227, 26.6.2004, p. 11. ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/Niedersachsen/Bremen/Mecklenburg-Vorpommern 179 979 Berlin/Brandenburg/Sachsen-Anhalt/Sachsen/ThÃ ¼ringen 820 016 999 995